[Cite as State v. Beach, 2015-Ohio-3445.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                         C.A. Nos.    26021
                                                                   27124
        Appellee

        v.
                                                      APPEAL FROM JUDGMENT
THOMAS D. BEACH                                       ENTERED IN THE
                                                      COURT OF COMMON PLEAS
        Appellant                                     COUNTY OF SUMMIT, OHIO
                                                      CASE Nos. CR 10 09 2538 (A)
                                                                 CR 11 01 0141

                                 DECISION AND JOURNAL ENTRY

Dated: August 26, 2015



        MOORE, Judge.

        {¶1}     Defendant, Thomas D. Beach, appeals from the judgments of the Summit County

Court of Common Pleas. This Court affirms in part, reverses in part, and remands this matter for

further proceedings consistent with this decision.

                                                 I.

        {¶2}     This appeal arises from two criminal cases against Mr. Beach. In the first case,

Mr. Beach was charged with two counts of forgery in violation of R.C. 2913.31(A)(3). These

charges resulted from Mr. Beach cashing two forged checks. The first check that he cashed at

Walmart was purportedly drawn on the account of the Akron Metropolitan Housing Authority

(“AMHA”), and the second that he cashed at Roush’s Market, was purportedly drawn on the

account of Oriana House. Mr. Beach pleaded not guilty to the charges and waived his right to a
                                                 2


jury trial. The case proceeded to a bench trial, and the trial court found him guilty on both

forgery charges and deferred sentencing until after resolution of the second case.

       {¶3}      In the second case, Mr. Beach was charged with one count of obstructing justice

in violation of R.C. 2921.32(A)(5), and one count of having weapons while under disability in

violation of R.C. 2923.13(A)(2). Although the record does not contain many details about these

charges, they appear to have resulted from Mr. Beach having involved himself in the

investigation of the murder of a man named Garland Dean. Mr. Beach pleaded not guilty to the

charges. Thereafter, he withdrew his not guilty pleas and entered a plea of guilty to the charge of

obstructing justice, and the court dismissed the charge of having weapons while under disability

upon the motion of the State.

       {¶4}      The trial court then sentenced Mr. Beach on both cases. In separate sentencing

entries dated June 13, 2011, the trial court sentenced Mr. Beach to twelve months of

imprisonment on each forgery count, to be served concurrently with each other, but

consecutively to the obstruction of justice sentence, for which it imposed five years of

imprisonment. In both cases, the trial court further ordered that Mr. Beach pay court costs and

attorney fees.

       {¶5}      Mr. Beach appealed from the sentencing entry in the forgery case, but this Court

dismissed the appeal for the failure to file a brief. Thereafter, Mr. Beach filed a motion to reopen

his appeal, which we granted. This case is numbered Case No. 26021 on appeal.

       {¶6}      Mr. Beach also filed a motion for a delayed appeal from his obstruction of justice

conviction, which this Court granted. This case is numbered Case No. 27124 on appeal. We

consolidated the two cases for argument.
                                                  3


       {¶7}    Mr. Beach now presents five assignments of error in Case No. 26021, and three

assignments of error in Case No. 27124, for our review. We have re-arranged and consolidated

certain assignments of error to facilitate our discussion.

                                                 II.

                       CASE NO. 26021 – ASSIGNMENT OF ERROR I

       THE EVIDENCE PRESENTED WAS INSUFFICIENT TO SUPPORT A
       CONVICTION FOR FORGERY[.]

                      CASE NO. 26021 – ASSIGNMENT OF ERROR III

       THE TRIAL COURT ERRED TO THE PREJUDICE OF MR. BEACH BY
       OVERRULING HIS MOTION FOR ACQUITTAL UNDER OHIO CRIMINAL
       PROCEDURE RULE 29[.]

       {¶8}    In his first and third assignments of error in Case No. 26021, Mr. Beach argues

that the State presented insufficient evidence to support his forgery convictions. We disagree.

       {¶9}    “We review a denial of a defendant’s Crim.R. 29 motion for acquittal by

assessing the sufficiency of the State’s evidence.” State v. Bulls, 9th Dist. Summit No. 27029,

2015-Ohio-276, ¶ 6, quoting State v. Frashuer, 9th Dist. Summit No. 24769, 2010-Ohio-634, ¶

33. The issue of whether a conviction is supported by sufficient evidence is a question of law,

which we review de novo.         State v. Thompkins, 78 Ohio St. 3d 380, 386 (1997).         When

considering a challenge to the sufficiency of the evidence, the court must determine whether the

prosecution has met its burden of production. Id. at 390 (Cook, J. concurring). In making this

determination, an appellate court must view the evidence in the light most favorable to the

prosecution:

       An appellate court’s function when reviewing the sufficiency of the evidence to
       support a criminal conviction is to examine the evidence admitted at trial to
       determine whether such evidence, if believed, would convince the average mind
       of the defendant’s guilt beyond a reasonable doubt. The relevant inquiry is
       whether, after viewing the evidence in a light most favorable to the prosecution,
                                                4


       any rational trier of fact could have found the essential elements of the crime
       proven beyond a reasonable doubt.

State v. Jenks, 61 Ohio St. 3d 259 (1991), paragraph two of the syllabus. “In essence, sufficiency

is a test of adequacy.” Thompkins at 386.

       {¶10} Here, Mr. Beach was convicted of forgery in violation of R.C. 2913.31(A)(3),

which provides that “[n]o person, with purpose to defraud, or knowing that the person is

facilitating a fraud, shall * * * [u]tter, or possess with purpose to utter, any writing that the

person knows to have been forged.” R.C. 2913.01(G) provides that “‘[f]orge’ means to fabricate

or create, in whole or in part and by any means, any spurious writing, or to make, execute, alter,

complete, reproduce, or otherwise purport to authenticate any writing, when the writing in fact is

not authenticated by that conduct.” R.C. 2913.01(H) provides that “‘[u]tter’ means to issue,

publish, transfer, use, put or send into circulation, deliver, or display.” The version of R.C.

2901.22(B) in effect at the relevant time here, provided that “[a] person acts knowingly,

regardless of [] purpose, when [the person] is aware that [the person’s] conduct will probably

cause a certain result or will probably be of a certain nature. A person has knowledge of

circumstances when [the person] is aware that such circumstances probably exist.”

       {¶11} At trial, the State presented the testimony of Linda Benson, Zachary Smith,

Deputy Todd Buck of the Summit County Sheriff’s Office, and Secret Service Special Agent

Keith Verzi. Ms. Benson testified that she is employed as the accounting manager at AMHA,

and Mr. Smith testified that he works in the accounting department at Oriana House. Both

testified that their employers utilize the “Positive Pay” program through their respective banks.

Through this program, the account holder submits a list of checks written on their accounts to the

banks, and when a check drawn on their respective accounts is presented for payment, the bank
                                                 5


compares the check to the list that the account holders have provided. If the check is not on the

list, then the bank notifies the account holder of the discrepancy.

       {¶12} On August 10, 2010, Ms. Benson received notification from AMHA’s bank that a

check had been received that was made payable to Mr. Beach from the AMHA in the amount of

$175.98. Mr. Beach was not on the AMHA payroll, he was not a resident, a contractor, a

vendor, or a landlord in the AMHA system. The signature on the check was “Becky Stubb,” and

no one in the AMHA Finance Department or the executive level had that name. In addition, the

check had only one signature line, and AMHA checks have two signature lines. Accordingly,

Ms. Benson instructed the bank to deny the check.

       {¶13} Mr. Smith received notification from Oriana House’s bank of a check dated

August 14, 2010, in the amount of $215.11, payable to Mr. Beach from Oriana House, had been

presented for payment. Mr. Smith identified the check as fraudulent after determining several

discrepancies existed between the check presented to the bank and the standard checks issued by

Oriana House. He contacted the bank, which informed him that the bank had automatically

rejected the check. Mr. Smith then looked into Oriana House’s records, and he determined that

Mr. Beach had been a client. In some situations, Oriana House does issue checks to their clients,

but there was no reason to do so in Mr. Beach’s case. The signature line on the check read

“Anthony Thomas,” but Oriana House did not recognize that name as an authorized signatory on

its accounts.

       {¶14} Deputy Buck testified that he works for the Summit County Sheriff’s Office and

is assigned to the AMHA Fraud Investigations Department. On August 17, 2010, he received a

complaint from the AMHA that there was a fraudulent check issued to Mr. Beach that was

cashed approximately one week prior at a Walmart. Deputy Buck obtained a picture of Mr.
                                               6


Beach and went to Walmart, and there he obtained a still shot of the person who had cashed the

check, and it appeared to be Mr. Beach, wearing sunglasses and a hat. A copy of the picture was

admitted into evidence.

          {¶15} Deputy Buck testified that, the next day, he received an AMHA complaint

pertaining to a check that was issued to someone other than Mr. Beach, which had been cashed at

Roush’s Market. After the deputy contacted Roush’s Market, the market sent its surveillance

film out to be developed. After receiving the developed images, the market sent to Deputy Buck

copies of checks that it had received which had not been honored when presented for payment,

together with still images of the individuals who had cashed those checks. When reviewing

those checks, Deputy Buck came across a check payable to Mr. Beach together with a still

photograph of Mr. Beach wearing sunglasses and a hat. Deputy Buck contacted Special Agent

Verzi from the Secret Service because of Special Agent Verzi’s experience in cases pertaining to

checks.

          {¶16} Deputy Buck then arrested Mr. Beach, and Mr. Beach agreed to speak with him

and Special Agent Verzi. Deputy Buck maintained at trial that, during the interview, Mr. Beach

identified himself as the person in the surveillance pictures obtained from Walmart and Roush’s

Market. Mr. Beach identified the checks at issue, and he admitted to the deputy that he had

cashed those checks. Deputy Buck recalled that, at the beginning of the interview, Mr. Beach

stated that he thought that the checks were good checks. Mr. Beach informed him that he had

met a man named “Robin” when he was staying at Oriana House. Robin asked Mr. Beach if he

wanted to make some money cashing checks. Mr. Beach and Robin split the money received

from cashing the checks.
                                               7


        {¶17} Special Agent Verzi testified that, when he interviewed Mr. Beach with Deputy

Buck, Mr. Beach initially maintained that he thought the checks were good. Deputy Buck

maintained that Mr. Beach informed the officers that, while he was staying at Oriana House, a

man named Robin learned Mr. Beach needed to make some money. After Robin approached Mr.

Beach about making money, Mr. Beach asked Robin how they would make money. Robin then

informed Mr. Beach that they would be cashing checks. Special Agent Verzi maintained that,

during the interview, Mr. Beach never mentioned doing any work for Robin, and their

arrangement was only that they would split the proceeds of the checks after Mr. Beach cashed

the checks. However, Mr. Beach did inform Deputy Buck and Special Agent Verzi that, after he

cashed the two checks at issue, Robin told him that he was forging the checks by copying checks

and using magnetic ink. The State played portions of the recorded interview during Special

Agent Verzi’s testimony, and the entire recording was admitted into evidence after the close of

the State’s case.1

        {¶18} Mr. Beach argues that the evidence presented at trial did not prove that the

AMHA check was forged. In support, he points to Ms. Benson’s testimony, and he argues that

Ms. Benson acknowledged that a check for construction would have come through a different

department than hers, and she only compared the check to the list of payees from her department.

However, this is not how we read Ms. Benson’s testimony. The testimony cited by Mr. Beach

was elicited on cross-examination, and does not appear to pertain to whether Ms. Benson could

establish the legitimacy of the check. Instead, Ms. Benson indicated that she would not have




        1
         This Court cannot discern from the transcript the precise portions of the recorded
interview that were played during Special Agent Verzi’s testimony.
                                                8


knowledge of subcontractors performing work for AMHA, but the construction department

would have a list of subcontractors, because the State of Ohio’s procurement policies would

require AMHA to have labor records for the subcontractors. However, Ms. Benson’s lack of

knowledge of the list of subcontractors is not determinative of the issue of whether there was

sufficient evidence that the AMHA check was forged. On redirect examination, Ms. Benson

indicated that AMHA would not issue checks to employees of subcontractors or contractors.

However, there was no evidence that AMHA issued checks directly to subcontractors, or that

such checks would have been issued by a different department.          Instead, Ms. Benson had

testified on direct examination that the construction department submits the paperwork for

vendors to Ms. Benson’s department, which issues the check. Therefore, there is no indication

that Mr. Beach may have been issued a check from a different department within the AMHA.

Further, the evidence of the discrepancies between the checks, and Ms. Beach’s statement that

AMHA did not owe any money to Mr. Beach, when viewed in a light most favorable to the

State, provides sufficient evidence establishing that the AMHA check was forged.

       {¶19} In addition, Mr. Beach argues that the State “failed to present any evidence that

[he] knew that the checks were forged.”       However, this Court has held that “[b]ecause a

defendant’s mental state is difficult to demonstrate with direct evidence, it may be inferred from

the surrounding circumstances in the case.” State v. Weese, 9th Dist. Summit No. 23897, 2008-

Ohio-3103, ¶ 13. “Circumstantial evidence and direct evidence inherently possess the same

probative value[.]” Jenks, 61 Ohio St.3d at paragraph one of the syllabus.

       {¶20} The State’s evidence provided that Mr. Beach, while wearing sunglasses and a

hat, cashed these checks and split the proceeds with Robin. Mr. Beach did not indicate during

his interview that he was owed any money by Robin and did not indicate that he performed any
                                                9


work from which he would be entitled to this money. Viewing the evidence in the light most

favorable to the State, the trial court could reasonably infer from the evidence that Mr. Beach had

knowledge that the checks were probably forged. See former R.C. 2901.22(B) (“A person has

knowledge of circumstances when [the person] is aware that such circumstances probably

exist.”).

        {¶21} Mr. Beach further seems to argue that the trial court should have granted his

Crim.R. 29 motion at the close of the State’s evidence because the trial court had not yet listened

to Mr. Beach’s statement to the officers. However, both Deputy Buck and Special Agent Verzi

testified as to the content of Mr. Beach’s statements, wherein he discussed splitting one-half of

the proceeds of the checks with Robin, and unspecified portions of the statement were played

during Special Agent Verzi’s testimony. Accordingly, we cannot say that the trial court did not

have sufficient evidence before it, from which, when viewed in the light most favorable to the

State, it could reasonably infer that Mr. Beach had knowledge that the checks were forged.

        {¶22}    Therefore, Mr. Beach’s first and third assignments of error in Case No. 26021

are overruled.

                      CASE NO. 26021 – ASSIGNMENT OF ERROR II

        MR. BEACH’S CONVICTIONS FOR FORGERY WERE AGAINST THE
        WEIGHT OF THE EVIDENCE[.]

        {¶23} In his third assignment of error in Case No. 26021, Mr. Beach argues that his

forgery convictions were against the manifest weight of the evidence. We disagree.

        {¶24} First, we note that Mr. Beach combined his arguments pertaining to his first and

second assignments of error in his merit brief. See App.R. 12(A)(2) (“The court may disregard

an assignment of error presented for review if the party raising it * * * fails to argue the

assignment separately in the brief * * *.”) Mr. Beach’s second assignment of error challenges
                                                 10


the weight of the evidence. When a defendant asserts that his conviction is against the manifest

weight of the evidence:

       an appellate court must review the entire record, weigh the evidence and all
       reasonable inferences, consider the credibility of witnesses and determine
       whether, in resolving conflicts in the evidence, the trier of fact clearly lost its way
       and created such a manifest miscarriage of justice that the conviction must be
       reversed and a new trial ordered.

State v. Otten, 33 Ohio App. 3d 339, 340 (9th Dist.1986).

       {¶25} Although Mr. Beach has set forth the legal standard pertaining to a challenge to

the weight of the evidence in his brief, it appears that his arguments pertaining to the weight of

the evidence rests solely upon the premise that, because the State failed to produce evidence that

the AMHA check was forged or that Mr. Beach was aware that the checks were forged, then the

State necessarily failed to meet its burden of persuasion.

       {¶26} However, in our discussion of Mr. Beach’s first and third assignments of error, we

concluded that there was sufficient evidence from which the trial court could reasonably infer

that the AMHA check was forged and that Mr. Beach had knowledge that the checks were

forged. Mr. Beach does not challenge the credibility of witnesses, maintain that the trial court

lost its way in resolving conflicts in the evidence, or otherwise develop a manifest weight

argument, and we decline to construct one on his behalf. See App.R. 16(A)(7).

       {¶27} Accordingly, Mr. Beach’s second assignment of error in Case No. 26021 is

overruled.

                     CASE NO. 27124 – ASSIGNMENT OF ERROR III

       THE TRIAL COURT FAILED TO COMPLY WITH THE REQUIREMENTS
       OF RULE 11 WHEN TAKING MR. BEACH’S PLEA[.]
                                                  11


       {¶28} In his third assignment of error in Case No. 27124, Mr. Beach argues that the trial

court erred in accepting his guilty plea to obstructing justice without first complying with the

requirements of Crim.R. 11. We disagree.

       {¶29} To be valid, “a plea [must be] knowingly, intelligently, and voluntarily made[.]”

State v. Clark, 119 Ohio St. 3d 239, 2008-Ohio-3748, ¶ 25. Crim.R. 11(C) applies to guilty pleas

entered in felony cases:

       Under this rule, the trial judge may not accept a plea of guilty * * * without
       addressing the defendant personally and (1) “[d]etermining that the defendant is
       making the plea voluntarily, with understanding of the nature of the charges and
       of the maximum penalty involved, and, if applicable, that the defendant is not
       eligible for probation or for the imposition of community control sanctions at the
       sentencing hearing,” (2) informing the defendant of the effect of the specific plea
       and that the court may proceed with judgment and sentencing after accepting it,
       and ensuring that the defendant understands these facts, and (3) informing the
       defendant that entering a plea of guilty * * * waives the constitutional rights to a
       jury trial, to confrontation, to compulsory process, and to the requirement of proof
       of guilt beyond a reasonable doubt and determining that the defendant
       understands that fact.

Clark at ¶ 27, quoting Crim.R. 11(C)(2)(a)-(c).

       {¶30} “To satisfy the requirement of informing a defendant of the effect of a plea, a trial

court must inform the defendant of the appropriate language under Crim.R. 11(B).” State v.

Jones, 116 Ohio St. 3d 211, 2007-Ohio-6093, paragraph two of the syllabus. Crim.R. 11(B)

provides, in relevant part that a “plea of guilty is a complete admission of the defendant’s guilt.”

Crim.R. 11(B)(1).

       {¶31} Literal compliance with Crim.R. 11 is preferred, but not necessarily required.

Clark at ¶ 29. “If a trial court fails to literally comply with Crim.R. 11, reviewing courts must

engage in a multitiered analysis to determine whether the trial judge failed to explain the

defendant’s constitutional or nonconstitutional rights and, if there was a failure, to determine the

significance of the failure and the appropriate remedy.” Id. at ¶ 30. If a trial judge fails to
                                               12


explain one of the constitutional rights set forth in Crim.R. 11(C)(2)(c), the defendant’s plea is

invalid. Clark at ¶ 31. Conversely, a trial court’s failure to explain a nonconstitutional right

triggers a substantial compliance analysis. Id. “Under this standard, a slight deviation from the

text of the rule is permissible; so long as the totality of the circumstances indicates that ‘the

defendant subjectively understands the implications of his plea and the rights he is waiving,’ the

plea may be upheld.” Id., quoting State v. Nero, 56 Ohio St. 3d 106, 108 (1990). If the court fails

to substantially comply with Crim.R. 11 in explaining a nonconstitutional right, “reviewing

courts must determine whether the trial court partially complied or failed to comply with the

rule.” (Emphasis omitted.) Clark at ¶ 32. Partial compliance will result in a vacation of the plea

only if the defendant demonstrates prejudice as a result of the partial compliance. Id. A

complete failure to comply with the rule will result in a vacation of the plea, regardless of

whether prejudice has been shown. Id.

       {¶32} At the time that Mr. Beach changed his plea, the case had been scheduled for

bench trial. The State informed the trial court that Mr. Beach intended to change his plea to

guilty on the obstructing justice count, and the State moved to dismiss the having weapon under

disability count. The State further reminded the trial court that it had found Mr. Beach guilty on

the two forgery charges in the other case and that “sentencing was continued to today, pending

the outcome of this case.” Defense counsel then informed the court:

       At this time, Mr. Beach is prepared to withdraw his former plea of not guilty and
       enter a plea of guilty to the obstructing charge, understanding the other charge
       would be dismissed.

       We discussed all the constitutional rights, and he knows that he would be giving
       them up by entering into a plea. And we’d ask to be heard before sentencing.

       {¶33} The trial court then engaged in the following colloquy:
                                        13


THE COURT: Mr. Beach, you’re charged today now with one count of
obstructing justice. Because it was in a homicide investigation, that is a third
degree felony with the potential of one to five years and a $10,000 fine.

Do you understand the charge, sir?

[MR. BEACH]: I do.

THE COURT: How do you wish to plead?

[MR. BEACH]: Guilty.

THE COURT: Do you understand by entering a plea of guilty that you’re giving
up the right to a trial; that they are prepared to go forward. And I’m prepared to
hear the case at this time.

[MR. BEACH]: I do.

THE COURT: You would have the right to have them prove you guilty beyond a
reasonable doubt of each element of the crime, the right to subpoena witnesses to
testify for you, the right to have your lawyers cross-examine the witnesses called
by the State, and the right that you would have to testify in your own defense, but
no one could make you do that.

Do you understand those rights?

[MR. BEACH]: I do, ma’am.

***

THE COURT: Do you also understand that you’re giving up any right to an
appeal that you may have should your case go to trial?

[MR. BEACH]: I do.

THE COURT: And that if I would sentence you to prison, which is going to
happen, that you will be subject to a discretionary period of three years of Post
Release Control. And if you fail Post Release Control, up to 50 percent of your
sentence would be reimposed.

[MR. BEACH]: I do, ma’am.

THE COURT: You’re satisfied with [Defense Counsel’s] representation of you?

[MR. BEACH]: Absolutely.

THE COURT: And you are a United States citizen?
                                                 14


       [MR. BEACH]: Yes, ma’am.

       THE COURT: Okay. Then I will find the plea as knowingly, intelligently and
       voluntarily given and find you guilty. * * *

(Emphasis added.)

       {¶34} In addition, Mr. Beach signed a written guilty plea wherein he acknowledged that

he had “been informed by [his] attorney and by the Judge of the effect of [his] guilty plea and its

consequences, and [he] underst[ood] them; and, upon accepting [his] guilty plea, the Court may

immediately proceed with judgment and sentencing.”             In the written plea, he further

acknowledged that “[b]y pleading guilty, [he] admit[ted] committing the offense[]” and that he

“kn[ew] the Judge may either sentence [him] today or refer [his] case for a pre-sentence report.”

See State v. Barker, 129 Ohio St. 3d 472, 2011-Ohio-4130, paragraph two of the syllabus (“An

alleged ambiguity during a Crim.R. 11 oral plea colloquy may be clarified by reference to other

portions of the record, including the written plea.”)

       {¶35} Mr. Beach maintains that the trial court erred by failing to comply with Crim.R.

11 because it completely failed to advise him of the effect of a guilty plea and that it could

proceed directly to sentencing.      See Crim.R. 11(C)(2)(b).     Mr. Beach concedes that his

arguments implicate non-constitutional issues subject only to substantial compliance with the

rule. See Clark, 119 Ohio St. 3d 239, 2008-Ohio-3748, at ¶ 31.

       {¶36} In State v. Stoddard, 9th Dist. Summit No. 26663, 2013-Ohio-4896, this Court

reviewed a colloquy wherein the trial court notified the defendant that “there w[ould] be no

further proceedings in [his] case, and [he] would be giving up any appeal rights that arise from a

trial,” and the defendant responded that he understood, and the defendant acknowledged that he

spoke with his attorney about the evidence in the case, he spoke to his sons about his decision to

plead guilty and understood that by pleading guilty he was relieving the State of its obligation to
                                                 15


prove his guilt beyond a reasonable doubt. Id. at ¶ 11. On appeal, the defendant maintained, in

part, that the trial court did not comply with Crim.R. 11 because it failed to explain the effect of a

guilty plea. Id. at ¶ 9. After review of the circumstances in that case, we concluded that the

defendant’s plea was knowingly, intelligently, and voluntarily made. Id. at ¶ 12.

       {¶37} Here, it appears that the trial court in this case provided essentially the same

information to Mr. Beach as the trial court did in Stoddard. Our review of the context and

substance of the colloquy indicates that Mr. Beach subjectively understood the effect of his

guilty plea and that the trial court was proceeding directly to sentencing. Accordingly, we

conclude that the trial court substantially complied with the rule. See Clark at ¶ 31. However

“even assuming that the trial court only partially complied with [the] rule, [Mr. Beach] has not

demonstrated prejudice. He has not made any argument on appeal that he would not otherwise

have entered his plea. Based on our review of the record, this Court concludes that [Mr. Beach]

entered his guilty plea in a knowing, voluntary, and intelligent manner.” State v. Lockhart, 9th

Dist. Summit No. 26799, 2015-Ohio-856, ¶ 15.

       {¶38} Mr. Beach further argues that the trial court failed to ensure that he was making

the plea voluntarily. See Crim.R. 11(C)(2)(a)). Mr. Beach maintains that the trial court was

required to inquire of Mr. Beach as to whether any threats, promises, or inducements were made

prior to Mr. Beach entering his plea. Mr. Beach maintains that “[w]ithout an assessment as to

whether [he] was induced or if promises were made, the Court erred in determining that [he]

made his plea voluntarily and knowingly.” Although trial courts may routinely and appropriately

ask whether a plea was induced or promises were made in order to assist the trial courts in

assessing whether the plea was voluntary, we note that the plea agreement was discussed at the
                                                 16


beginning of the change of plea hearing. Further, in the written guilty plea to the obstruction of

justice charge, signed by Mr. Beach, it provides:

          I have been fully advised by my attorney of the Criminal Rule 11(F) plea
          negotiations which have also been stated in open court and I accept those
          negotiations as my own. I understand the nature of these charges and the possible
          defenses I might have. I am satisfied with my attorney’s advice and competence.
          I am not under the influence of drugs or alcohol. No threats have been made to
          me. No promises have been made except as part of the plea agreement stated
          entirely as follows: remaining count dismissed.

See Barker, 2011-Ohio-4130, at paragraph two of the syllabus. Lastly, Mr. Beach has made no

argument that he would not otherwise have entered his plea had the trial court specifically asked

him if his plea was based upon threats, promises, or inducements. See Lockhart, 2015-Ohio-856,

at ¶ 15

          {¶39} Accordingly, Mr. Beach’s third assignment of error in Case No. 27124 is

overruled.

                        CASE NO. 26021 – ASSIGNMENT OF ERROR V

          THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT SENTENCED
          MR. BEACH TO MAXIMUM TERMS FOR HIS FORGERY CONVICTIONS
          AND WHEN IT RAN THOSE SENTENCES CONSECUTIVELY WITH MR.
          BEACH’S OTHER CRIMINAL CASE[.]

                       CASE NO. 27124 – ASSIGNMENT OF ERROR II

          THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT SENTENCED
          MR. BEACH TO A MAXIMUM TERM FOR HIS OBSTRUCTION OF
          JUSTICE CONVICTION AND RAN IT CONSECUTIVELY WITH [HIS]
          OTHER CRIMINAL CASE[.]

          {¶40} In his fifth assignment of error in Case No. 26021, Mr. Beach argues that the trial

court abused its discretion in sentencing him to the maximum sentence for his forgery

convictions, to be served concurrently. In his second assignment of error in Case No. 27124, Mr.

Beach argues that the trial court abused its discretion in sentencing him to the maximum

sentence for his obstruction of justice conviction. In both of these assignments of error, Mr.
                                                17


Beach argues that the trial court abused its discretion in ordering that the sentences from his two

cases be served consecutively to each other.

       {¶41} “A plurality of the Supreme Court of Ohio held that appellate courts should

implement a two-step process when reviewing a felony sentence.” State v. Blackert, 9th Dist.

Summit Nos. 27314, 27315, 2015-Ohio-2248, ¶ 7, quoting State v. Bulls, 9th Dist. Summit No.

27029, 2015-Ohio-276, ¶ 26, quoting State v. Clayton, 9th Dist. Summit No. 26910, 2014-Ohio-

2165, ¶ 43, citing State v. Kalish, 120 Ohio St. 3d 23, 2008-Ohio-4912, ¶ 26. “The first step,

reviewed de novo, is to ensure that the trial court complied with applicable rules and statutes in

imposing the sentence.” Blackert at ¶ 7, quoting Bulls at ¶ 26, quoting Clayton at ¶ 43. “If the

first step is satisfied, the second [step] is to review the term of imprisonment for an abuse of

discretion.” Blackert at ¶ 7, quoting Bulls at ¶ 26, quoting Clayton at ¶ 43.

       {¶42} At the time of Mr. Beach’s sentencing, former R.C. 2929.19(B)(2)(a) and (c)

provided:

       The court shall impose a sentence and shall make a finding that gives its reasons
       for selecting the sentence imposed in any of the following circumstances:

       (a) * * * if it imposes a prison term for a felony of the fourth or fifth degree * * *
       its reasons for imposing the prison term, based upon the overriding purposes and
       principles of felony sentencing set forth in section 2929.11 of the Revised Code,
       and any factors listed in divisions (B)(1)(a) to (i) of section 2929.13 of the
       Revised Code that it found to apply relative to the offender.

       (c) [i]f it imposes consecutive sentences under section 2929.14 of the Revised
       Code, its reasons for imposing the consecutive sentences[.]

Former R.C. 2929.13 (B)(1)(a)-(i), effective at the time of Mr. Beach’s sentencing, required the

trial court to determine whether any of the following applied to the matter:

       (a) In committing the offense, the offender caused physical harm to a person.

       (b) In committing the offense, the offender attempted to cause or made an actual
       threat of physical harm to a person with a deadly weapon.
                                                18


       (c) In committing the offense, the offender attempted to cause or made an actual
       threat of physical harm to a person, and the offender previously was convicted of
       an offense that caused physical harm to a person.

       (d) The offender held a public office or position of trust and the offense related to
       that office or position; the offender’s position obliged the offender to prevent the
       offense or to bring those committing it to justice; or the offender’s professional
       reputation or position facilitated the offense or was likely to influence the future
       conduct of others.

       (e) The offender committed the offense for hire or as part of an organized criminal
       activity.

       (f) The offense is a sex offense that is a fourth or fifth degree felony violation of
       section 2907.03, 2907.04, 2907.05, 2907.22, 2907.31, 2907.321, 2907.322,
       2907.323, or 2907.34 of the Revised Code.

       (g) The offender at the time of the offense was serving, or the offender previously
       had served, a prison term.

       (h) The offender committed the offense while under a community control
       sanction, while on probation, or while released from custody on a bond or
       personal recognizance.

       (i) The offender committed the offense while in possession of a firearm.

       {¶43} Based upon these versions of the statutes, Mr. Beach argues that the trial court

erred by failing to make any statement at the sentencing hearing or in the sentencing entries as to

why it sentenced Mr. Beach to serve his forgery and obstruction of justice prison terms

consecutively or sentenced him to the maximum terms on his convictions.

       {¶44} However, prior to Mr. Beach’s sentencing, the Ohio Supreme Court declared

certain statutory sections to be unconstitutional and thus ineffective, including R.C.

2929.19(B)(2) and R.C. 2929.14(B), which required the trial court to make findings. State v.

Foster, 109 Ohio St. 3d 1, 29, 2006-Ohio-856, ¶ 97. Thereafter, the United States Supreme Court

determined that “it was constitutionally permissible to require judicial fact-finding as a

prerequisite for the imposition of consecutive sentences.” State v. McGowan, 9th Dist. Summit

No. 27092, 2015-Ohio-1804, ¶ 17, fn. 4, citing Oregon v. Ice, 555 U.S. 160 (2009). However,
                                                19


the Ohio legislature did not reenact any provision requiring these findings until enacting 2011

Am.Sub.H.B. No. 86, 2011 Ohio Laws 29, effective September 30, 2011, after Mr. Beach’s

sentencing. See R.C. 2929.19(B)(2)(a) and R.C. 2929.14(C)(4) (formerly R.C. 2929.14(E)(4));

McGowan at ¶ 17, fn. 4; see also State v. Kilmire, 9th Dist. Summit Nos. 27319, 27320, 2015-

Ohio-665, ¶ 16, quoting State v. Bonnell, 140 Ohio St. 3d 209, 2014-Ohio-3177, ¶ 29.

       {¶45} Therefore, at the time of Mr. Beach’s sentencing, the trial court was not required

to make findings or provide its reasons for running Mr. Beach’s sentences consecutively or for

sentencing him to the maximum terms of imprisonment on each conviction. See State v. Hodge,

128 Ohio St. 3d 1, 2010-Ohio-6320, paragraph two of the syllabus (United States Supreme

Court’s decision in Ice did “not revive Ohio’s former consecutive-sentencing statutory

provisions, R.C. 2929.14(E)(4) and 2929.41(A), which were held unconstitutional” in Foster.).

Therefore, to the extent that Mr. Beach argues that the trial court erred by failing to make

findings or state its reasons for imposing the sentences, his assignments of error are overruled.

       {¶46} Mr. Beach further argues that the trial court was unreasonable when it sentenced

him to the maximum terms of imprisonment on his convictions. “[W]here the trial court does

not put on the record its consideration of [Sections] 2929.11 and 2929.12 [of the Ohio Revised

Code], it is presumed that the trial court gave proper consideration to those statutes.” State v.

Fernandez, 9th Dist. Medina No. 13CA0054-M, 2014-Ohio-3651, ¶ 8, quoting State v. Steidl,

9th Dist. Medina No. 10CA0025-M, 2011-Ohio-2320, ¶ 13, quoting Kalish, 120 Ohio St. 3d 23,

2008-Ohio-4912, at ¶ 18, fn. 4.

       {¶47} Here, Mr. Beach argues that the sentences were unreasonable because, with

respect to his obstruction of justice charge, he acted responsibly by pleading guilty once he was

able to view the video statement that he made pertaining to the charge. With respect to the
                                               20


forgery convictions, Mr. Beach argues that the trial court was unreasonable in sentencing him to

the maximum sentences. He argues that his offenses were not egregious, as he received less than

$200.00 for his involvement in each forgery offense, he never attempted to hide his identity,

cashing the checks in his own name, and he spoke to and cooperated with the police after his

arrest. Further, he maintains that he was never alleged to have been the “mastermind” behind the

check-cashing scheme.

       {¶48} However, where the trial court did not put the factors on the record at the

sentencing hearing, we presume that it properly considered R.C. 2929.11 and 2929.12.

Fernandez at ¶ 8. After review of the record, we conclude that Mr. Beach has failed to

demonstrate that the trial court abused its discretion in sentencing him to twelve months of

imprisonment on each of the forgery convictions, running concurrently with each other, and to

five years of imprisonment on the obstruction of justice conviction, to be served consecutively to

the sentence on the forgery convictions. Therefore, his fifth assignment of error in Case No.

26021, and his second assignment of error in Case No. 26124 are overruled.

                     CASE NO. 26021 – ASSIGNMENT OF ERROR IV

       THE TRIAL COURT ERRED IN ASSESSING ATTORNEY FEES AND
       COSTS AGAINST [MR. BEACH] WITHOUT INFORMING [HIM] AT HIS
       SENTENCING OR MAKING AN “ABILITY-TO-PAY” FINDING AS
       REQUIRED UNDER [R.C.] 2947.23 AND 2941.51(D)[.]

                      CASE NO. 27124 – ASSIGNMENT OF ERROR I

       THE TRIAL COURT ERRED IN ASSESSING ATTORNEY FEES AND
       COSTS AGAINST [MR. BEACH] WITHOUT INFORMING [HIM] AT HIS
       SENTENCING OR MAKING AN “ABILITY-TO-PAY” FINDING AS
       REQUIRED UNDER [R.C.] 2947.23 AND 2941.51(D)[.]

       {¶49} In his fourth assignment of error in Case No. 26021 and his first assignment of

error in Case No. 27124, Mr. Beach argues that the trial court erred in assessing him attorney
                                                21


fees and costs without notifying him of this at his sentencing or finding that he had the ability to

pay.

       {¶50} Former R.C. 2947.23(A)(1), in effect at the time of Mr. Beach’s sentencing,

provided:

       In all criminal cases, including violations of ordinances, the judge or magistrate
       shall include in the sentence the costs of prosecution, including any costs under
       section 2947.231 of the Revised Code, and render a judgment against the
       defendant for such costs. At the time the judge or magistrate imposes sentence,
       the judge or magistrate shall notify the defendant of both of the following:

       (a) If the defendant fails to pay that judgment or fails to timely make payments
       towards that judgment under a payment schedule approved by the court, the court
       may order the defendant to perform community service in an amount of not more
       than forty hours per month until the judgment is paid or until the court is satisfied
       that the defendant is in compliance with the approved payment schedule.

       (b) If the court orders the defendant to perform the community service, the
       defendant will receive credit upon the judgment at the specified hourly credit rate
       per hour of community service performed, and each hour of community service
       performed will reduce the judgment by that amount.

(Emphasis added.)

       {¶51} This Court has recognized that “[f]ormer R.C. 2947.23(A)(1) required trial courts

to advise defendants of the foregoing community service notifications at their sentencing

hearings.” State v. Eader, 9th Dist. Summit No. 26762, 2013-Ohio-3709, ¶ 19, quoting State v.

Ibn-Ford, 9th Dist. Summit No. 26386, 2013-Ohio-2172, ¶ 77-78. “[A] trial court’s failure to

comply with the community service notifications of R.C. 2947.23(A)(1)(a) & (A)(1)(b)

constitutes reversible error.” Eader at ¶ 19, quoting State v. Ross, 9th Dist. Summit No. 25778,

2012-Ohio-1389, ¶ 28.

       {¶52} In regard to attorney fees, R.C. 2941.51(D) provides that:

       [F]ees and expenses approved by the court under [R.C. 2941.51] shall not be
       taxed as part of the costs and shall be paid by the county. However, if the person
       represented has, or reasonably may be expected to have, the means to meet some
                                                 22


        part of the cost of the services rendered to the person, the person shall pay the
        county an amount that the person reasonably can be expected to pay.

        {¶53} “Thus, ‘R.C. 2941.51(D) allows a trial court to order a defendant to pay some or

all of his court-appointed attorney fees, but only after finding that the defendant is financially

capable of doing so.’” Eader at ¶ 23, quoting State v. El-Jones, 9th Dist. Summit No. 26136,

2012-Ohio-4134, ¶ 37. “[W]hen the trial court fails to determine that the defendant has the

ability to pay at either the sentencing hearings or in the sentencing entries but nonetheless orders

the defendant to pay attorney fees, the trial court fails to comply with R.C. 2941.51(D).” Eader

at ¶ 23, quoting State v. Clark, 9th Dist. Summit No. 26673, 2013-Ohio-2984, ¶ 21. “The

appropriate remedy for such an error ‘is a remand for “a determination of [the defendant’s]

financial ability to pay for his court-appointed counsel.”’” Eader at ¶ 23, quoting El-Jones at ¶

37, quoting State v. Warner, 9th Dist. Lorain No. 96CA006534, 2001 WL 1155698, *4 (Sept. 21,

2001)

        {¶54} Here, there is no indication in the record that the trial court advised Mr. Beach of

his community service notifications as required by former R.C. 2947.23. See Eader at ¶ 19.

Further, there is no indication that the trial court assessed Mr. Beach’s ability to pay for attorney

fees prior to ordering him to pay those fees in the sentencing entry. See Eader at ¶ 23. The State

concedes that the trial court erred in these respects, and, based upon the language of the former

versions of these statutes, and our precedent discussed above, we agree. Accordingly, Mr.

Beach’s fourth assignment of error in Case No. 26021, and his first assignment of error in Case

No. 27124 are sustained, and this matter is remanded for the trial court to inquire into Mr.

Beach’s ability to pay attorney fees and to comply with the community service notification

requirements of former R.C. 2947.23(A)(1).
                                                23


                                                III.

       {¶55} Accordingly, Mr. Beach’s first, second, third, and fifth assignments of error in

Case No. 26021, and his second and third assignments of error in Case No. 27124, are overruled.

Mr. Beach’s fourth assignment of error in Case No. 26021, and his first assignment of error in

Case No. 27214, are sustained. The judgment of the trial court is affirmed in part, and reversed

in part, and this cause is remanded to the trial court for further proceedings consistent with this

decision.

                                                                        Judgment affirmed in part,
                                                                                 reversed in part,
                                                                             and cause remanded.



       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed equally to both parties.




                                                       CARLA MOORE
                                                       FOR THE COURT
                                      24




HENSAL, P. J.
CARR, J.
CONCUR.


APPEARANCES:

ANDREA L. WHITAKER and WILLIAM T. WHITAKER, Attorneys at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.